UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ADHAM HASSOUN,

                                             Petitioner,
                                                                      Case # 18-CV-586-FPG
v.
                                                                      DECISION AND ORDER

MR. JEFF SESSIONS, Attorney General of
the United States, et al.,

                                             Respondents.


                                       INTRODUCTION

        Petitioner Adham Hassoun, a civil immigration detainee detained at the Buffalo Federal

Detention Facility, has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

ECF No. 1; ECF No. 3 (amended petition). He claims that he has been in U.S. Immigration and

Customs Enforcement custody beyond the statutory removal period and that his detention violates

his constitutional rights. See ECF No. 3. Currently pending before the Court are four motions

filed by Petitioner.

        On June 29, 2018, Petitioner filed a Motion for Appointment of Counsel. ECF No. 8. This

Court had denied without prejudice Petitioner’s previous motion seeking such relief, finding that

it was premature. ECF No. 5. Since filing his subsequent motion, however, Petitioner has obtained

representation and his counsel have filed appearances in this action. See ECF Nos. 18, 19.

        On July 9, 2018, Petitioner filed a Motion for the Court to Order Respondents to Produce

Discovery, seeking “[t]he [d]iscovery of all the documents that pertain to his unlawful detention.”

ECF No. 9 at 1.




                                                1
        On July 11, 2018, Petitioner filed a second motion for discovery, in which he requests

discovery pursuant to Article 240 of New York Criminal Procedure Law, as well as the production

of “all the legal documentaries pertaining to his remedy of his unlawful detention.” ECF No. 10

at 1.

        Finally, on July 25, 2018, Petitioner filed a Motion for the Court to Order the Return of

Legal Data. ECF No. 12. In this motion, Petitioner alleges that officers at the Buffalo Federal

Detention Facility confiscated his flash drive, which contained legal materials and research,

deeming it to be contraband. See id. at 1. Petitioner claims that the officers acted on behalf of

Respondent Jeffery Searls, Acting Assistant Field Office Director of the ICE Buffalo Field Office,

who allegedly has a personal vendetta against Petitioner. Id. at 2. Petitioner also asserts that, at

Searls’ behest, Petitioner was wrongly moved to stricter confinement within the facility. Petitioner

requests that the Court (1) order the return of his flash drive and legal materials, (2) protect

Petitioner from Respondent Searls, and (3) order the transfer of Petitioner to a different detention

facility.

                                              DISCUSSION

        Because Petitioner has obtained counsel, his Motion for Appointment of Counsel (ECF No.

8) is DENIED AS MOOT.

        Petitioner’s two motions for discovery (ECF Nos. 9, 10) are DENIED WITHOUT

PREJUDICE. “In immigration habeas proceedings under § 2241, a petitioner is not entitled to

discovery as a matter of course.” Toolasprashad v. Tryon, No. 12CV734, 2013 WL 1560176, at

*2 (W.D.N.Y. Apr. 11, 2013) (citing Yosef v. Killian, 646 F. Supp. 2d 499, 504 n.4 (S.D.N.Y.

2009)); see also Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2013 WL 3580633, at *1

(S.D.N.Y. July 10, 2013). Instead, the petitioner must establish good cause for the discovery.



                                                 2
Tryon, 2013 WL 1560176, at *2-3. Good cause exists where “specific allegations before the court

show reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.” Yosef, 646 F. Supp. 2d at 504 n.4 (quoting Bracy v.

Gramley, 520 U.S. 899, 904 (1997)). “In the absence of such a showing, the Court may exercise

its discretion to deny a discovery request.” Id. In this case, Petitioner has neither identified specific

discoverable materials nor articulated good cause for their discovery. His blanket request does not

justify relief at this juncture. Nevertheless, the Court denies Petitioner’s motions without prejudice

to seeking discovery at a later date, should the need arise during the course of this litigation.

        Regarding Petitioner’s motion alleging the wrongful confiscation of his legal materials

(ECF No. 12), Respondents shall file a written response to the motion within 30 days of the date

of this Order. Petitioner may file a written reply within 15 days after he receives Respondents’

response.

                                               CONCLUSION

        Petitioner’s Motion for Appointment of Counsel (ECF No. 8) is DENIED AS MOOT.

        Petitioner’s two motions for discovery (ECF Nos. 9, 10) are DENIED WITHOUT

PREJUDICE.

        Within 30 days of the date of this Order, Respondents shall file a written response to

Petitioner’s Motion for the Court to Order the Return of Legal Data (ECF No. 12). Petitioner may

file a written reply within 15 days after he receives Respondents’ response.

        IT IS SO ORDERED.

Dated: October 02, 2018
       Rochester, New York
                                                        ______________________________________
                                                        HON. FRANK P. GERACI, JR.
                                                        Chief Judge
                                                        United States District Court


                                                   3
